TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00489-CR


John Paul Myers, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 5753, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's counsel, Timothy W. Inman, was appointed by the district court on
May 3, 2007, after appellant's original counsel was permitted to withdraw.  Following his
appointment, counsel moved for and was granted two extensions of time to file his brief.  The last
extension was to September 5, 2007.  Counsel did not file a brief, and he did not respond to the
clerk's overdue notice.
The appeal is abated.  The district court is ordered to conduct a hearing to determine
whether the attorney it appointed has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court
shall make appropriate findings and recommendations.  If Inman is not prepared to prosecute this
appeal in a timely fashion, the court shall appoint substitute counsel who will effectively represent
appellant on appeal.  A record from this hearing, including copies of all findings and orders and a
transcription of the court reporter's notes, shall be forwarded to the clerk of this Court for filing as
a supplemental record no later than January 11, 2008.  Rule 38.8(b)(3).


				__________________________________________
				G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Abated
Filed:   December 12, 2007
Do Not Publish